Gorman, J.,
concurs.
For tbe reason that the trial court in its charge to the jury apparently said in failing to properly state the rule of the road with reference to the taxicab, and also, in failing to charge the jury properly with reference to the rule of the road applicable to the motorcycle, which errors in the Charge were prejudicial to the plaintiff in error, I concur with my associates in holding that the judgment should be reversed and the cause remanded.
But I do not concur in the conclusion of my associates that plaintiff’s injuries were due solely to the negligence of the operator of the motorcycle. I think the record discloses that there was negligence on the part of the driver of the taxicab and also negligence on the part of the operator of the motorcycle, both of which negligences proximately conduced to cause the plaintiff’s injuries, and under such circumstances plaintiff would be entitled to recover if it were not for error in the charge of the court.
Giving the evidence that aspect most favorable to the plaintiff in error, it appears to me that the injuries of the defendant in error were the result of the concurrent negligence of the driver of the taxicab and the operator of the motorcycle; and since the negligence of the operator of motorcycle can not be imputed to the defendant in error, his negligence would not be a bar to. her right to recover.